DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        MARJORIE BRANFORD,
                             Appellant,

                                     v.

    AMERICAN INTEGRITY INSURANCE COMPANY OF FLORIDA,
                         Appellee.

                               No. 4D19-1642

                               [June 11, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Jr., Judge; L.T. Case No. CACE-16-
003198.

  Melissa A. Giasi and Erin M. Berger of Giasi Law, P.A., Tampa, for
appellant.

    Bretton C. Albrecht and Caryn L. Bellus of Kubicki Draper, P.A., Miami,
for appellee.

PER CURIAM.

   Affirmed.

GROSS, KUNTZ, JJ., and CURLEY, JOSEPH, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.